Case: 2:17-cr-00158-JLG-KAJ Doc #: 192 Filed: 04/16/21 Page: 1 of 26 PAGEID #: 1718




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

DEANDRE FORREST,
                                              CASE NO. 2:20-CV-00775
        Petitioner,                           CRIM. NO. 2:17-CR-00158
                                              JUDGE JAMES L. GRAHAM
        v.                                    Magistrate Judge Kimberly A. Jolson

UNITED STATES OF AMERICA,

        Respondent.
                                    ORDER AND
                            REPORT AND RECOMMENDATION

        Petitioner, a federal prisoner, brings this Motion to Vacate under 28 U.S.C. § 2255. (Doc.

152). The Court granted Petitioner’s request for an evidentiary hearing on his claim that his lawyer

unconstitutionally conceded his guilt. (Doc. 167). And, on February 10, 2021, the Court held the

hearing, making the case ripe for review. This matter is before the Court on the Motion to Vacate,

Respondent’s Return of Writ, Petitioner’s Reply and Supplemental Brief, and the exhibits of the

parties. For the reasons that follow, it is RECOMMENDED that the claims in the Motion to

Vacate under 28 U.S.C. § 2255 (Doc. 152), Claims One, Two, and Three, be DISMISSED.

        Additionally, on December 17, 2020, Petitioner filed a Second Supplemental Brief in

Support in which he raises seven new claims for relief. (Doc. 182). The Court construes

Petitioner’s Second Supplemental Brief as a request to amend the Motion to Vacate under 28

U.S.C. § 2255. Respondent is DIRECTED to file a Response to the Second Supplemental Brief

within twenty-one (21) days. Petitioner may file a Reply within fourteen (14) days thereafter.

   I.        BACKGROUND

        Petitioner challenges his convictions after a jury trial on one count of conspiracy to

distribute and to possess with intent to distribute 280 grams or more of cocaine base; three counts
Case: 2:17-cr-00158-JLG-KAJ Doc #: 192 Filed: 04/16/21 Page: 2 of 26 PAGEID #: 1719




of distribution of cocaine; two counts of distribution of 280 grams or more of cocaine base; and

one count of possession of firearms in furtherance of a drug trafficking crime. The Court sentenced

him to an aggregate term of 180 months’ imprisonment. (Amended Judgment, Doc. 105). On

February 15, 2019, the United States Court of Appeals for the Sixth Circuit affirmed that Judgment.

United States v. Forrest, 763 F. App’x 466, 468–69 (6th Cir. 2019). The Sixth Circuit summarized

the facts as follows:

       Defendant Deandre Forrest is a drug dealer. Operating out of his apartment in
       Columbus, Ohio, Forrest manufactured crack cocaine, and sold both crack and
       powder cocaine to customers. His activities eventually caught the eye of local and
       federal law-enforcement authorities and he was convicted of multiple drug and
       firearm counts.

                                               ***

       Law enforcement officials began investigating Forrest’s drug-dealing activities in
       2016. The investigation led to several controlled drug buys of distribution-level
       amounts of cocaine between a confidential informant and Forrest, and the execution
       of a search warrant on Forrest’s apartment in June 2017. Just before officials were
       about to enter Forrest’s apartment to effectuate the warrant, they observed Young
       enter the rear of the apartment and leave moments later, carrying what appeared to
       be a brown grocery bag. Forrest’s own video surveillance system showed that
       Young entered carrying a bag, retrieved something inside, and left holding
       something in his left hand—all within thirty seconds. Officers stopped Young’s car
       and discovered a brown grocery bag that contained four plastic sandwich bags, each
       containing 125 grams of crack cocaine—for a total of nearly half a kilogram. The
       crack cocaine was recently manufactured, and not in a form or size conducive to
       individual, one-gram-a-dose use. Officers found other significant evidence of drug
       trafficking and recent manufacturing activity inside Forrest’s apartment. In
       addition, they located a bag containing about $27,000 in cash, “tied up with ...
       rubber bands.”

       A few days later, Young, Forrest, and an unidentified woman spoke on a recorded
       jailhouse phone call. During the call, Forrest discussed how the authorities were
       going to try to get Young to cooperate, described Young as “my bro,” and suggested
       that if Young cooperated, “then I don’t know what you are talking about.” Forrest
       reiterated he had Young’s “back,” and promised to “get that paper”—i.e., money
       for Young’s legal expenses.

Id.



                                                2
Case: 2:17-cr-00158-JLG-KAJ Doc #: 192 Filed: 04/16/21 Page: 3 of 26 PAGEID #: 1720




         On February 10, 2019, Petitioner filed the now ripe Motion to Vacate under 28 U.S.C. §

2255. (Doc. 152). He asserts that his convictions violate the Fourth Amendment (claim one); that

he was denied the effective assistance of counsel (claim two); and that his convictions violate due

process (claim three). It is the Respondent’s position that Petitioner’s claims fail.

         Also, on December 17, 2020, Petitioner filed a “Second Supplemental Brief in Support.”

Yet, rather than supplement, Petitioner raises seven new claims for relief in that brief. (Doc. 182).

   II.      STANDARD OF REVIEW

         Pursuant to 28 U.S.C. § 2255(a),

         [a] prisoner in custody under sentence of a court established by Act of Congress
         claiming the right to be released upon the ground that the sentence was imposed in
         violation of the Constitution or laws of the United States, or that the court was
         without jurisdiction to impose such sentence, or that the sentence was in excess of
         the maximum authorized by law, or is otherwise subject to collateral attack, may
         move the court which imposed the sentence to vacate, set aside or correct the
         sentence.

         To obtain relief under 28 U.S.C. § 2255, a prisoner must allege either “(1) an error of

constitutional magnitude; (2) a sentence imposed outside the statutory limits; or (3) an error of fact

or law that was so fundamental as to render the entire proceeding invalid.” Short v. United States,

471 F.3d 686, 691 (6th Cir. 2006) (internal quotation marks omitted). In addition, “it is well-

established that a § 2255 motion ‘is not a substitute for a direct appeal.’” Ray v. United States,

721 F.3d 758, 761 (6th Cir. 2013) (quoting Regalado v. United States, 334 F.3d 520, 528 (6th Cir.

2003)). Accordingly, if a claim could have been raised on direct appeal, but was not, the Court

will not consider the claim via a § 2255 motion unless the petitioner shows: (1) cause and actual

prejudice to excuse his failure to raise the claim previously; or (2) that he is “actually innocent” of

the crime. Ray, 721 F.3d at 761 (citing Bousley v. United States, 523 U.S. 614, 622 (1998)).




                                                  3
Case: 2:17-cr-00158-JLG-KAJ Doc #: 192 Filed: 04/16/21 Page: 4 of 26 PAGEID #: 1721




    III.      DISCUSSION

           Petitioner’s three ripe claims—and his seven proposed claims—are addressed below.

              A. Claim One

           In his first claim, Petitioner asserts that police illegally searched the residence at 1197 S.

22nd Street, seizing a video recording from Petitioner’s security camera, in violation of the Fourth

Amendment. Petitioner appears to have withdrawn this claim as an independent issue and now

raises it in the context of ineffective assistance of counsel. (See Reply, Doc. 165, PAGEID # 1471).

Yet, out of an abundance of caution, the Court addresses the issue. Regardless of how it is raised,

it has no merit.

           The Constitution does not guarantee the right to have “the evidentiary fruits of an illegal

search or seizure suppressed at trial.” Winters v. United States, Nos. 1:12-CR-102-HSM-SKL-1,

1:16-CV-400-HSM, 2019 WL 1556669, at *4 (E.D. Tenn. Apr. 10, 2019) (citing Davis v. United

States, 564 U.S. 229, 236 (2011). Thus, “[b]ecause questions regarding the admissibility of

otherwise relevant evidence seldom touch upon the ‘basic justice’ of a conviction, the Supreme

Court bars Fourth Amendment claims from habeas review.” Id. (citing Northrop v. Trippett, 265

F.3d 372, 378 (6th Cir. 2001). A prisoner must show that he has been denied the opportunity for

a “full and fair litigation” of his Fourth Amendment claim before he may obtain review of that

claim in federal habeas corpus proceedings. Ray v. United States, 721 F.3d 758, 762 (6th Cir.

2013) (quoting Stone v. Powell, 428 U.S. 465, 486 (1976)). Petitioner does not allege, and the

record does not reflect, that these are the circumstances here. Therefore, this claim does not

provide Petitioner a basis for relief.

           The Court will address the issue, however, as raised by Petitioner in the context of his

claim of ineffective assistance of counsel.



                                                     4
Case: 2:17-cr-00158-JLG-KAJ Doc #: 192 Filed: 04/16/21 Page: 5 of 26 PAGEID #: 1722




           B. Claim Two

       Petitioner’s second claim has two sub parts. He asserts that both his trial counsel and his

appellate counsel provided constitutionally deficient representation.             “In all criminal

prosecutions,” the Sixth Amendment affords “the accused . . . the right . . . to Assistance of Counsel

for his defence.” U.S. Const. amend. VI. “Only a right to effective assistance of counsel serves

the guarantee.” Couch v. Booker, 632 F.3d 241, 245 (6th Cir. 2011) (citation and quotations

omitted). The United States Supreme Court set forth the legal principles governing claims of

ineffective assistance of counsel in Strickland v. Washington, 466 U.S. 668 (1984). Strickland

requires a movant claiming ineffective assistance of counsel to demonstrate that his counsel’s

performance was deficient and that he suffered prejudice as a result. 466 U.S. at 687. To show

deficient performance, a petitioner must demonstrate that his counsel’s representation “‘fell below

an objective standard of reasonableness.’” Richardson v. Palmer, 941 F.3d 838, 856 (6th Cir.

2019) (quoting Strickland, 466 U.S. at 688).          “Regarding prejudice,” a petitioner “must

demonstrate ‘a reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.’” Richardson, 941 F.3d at 856 (quoting Premo v. Moore,

562 U.S. 115, 121 (2011)). “A court considering a claim of ineffective assistance must apply a

‘strong presumption’ that counsel’s representation was within the ‘wide range’ of reasonable

professional assistance.” Harrington v. Richter, 562 U.S. 86, 104 (2011) (quoting Strickland, 466

U.S. at 689).

                1. Ineffective Assistance of Trial Counsel

       Petitioner claims his trial counsel violated his constitutional rights by not pursuing a plea

deal, not filing a motion to suppress, conceding his guilt, and otherwise erring during trial.




                                                  5
Case: 2:17-cr-00158-JLG-KAJ Doc #: 192 Filed: 04/16/21 Page: 6 of 26 PAGEID #: 1723




       Plea Negotiations: Petitioner asserts that he was denied the effective assistance of counsel

because his attorney did not pursue a plea bargain on his behalf and failed to communicate any

plea offer from the government. Attorney Dennis McNamara, Petitioner’s former defense counsel,

indicates that the government refused to engage in plea negotiations and declined to extend any

plea offer to the Petitioner, other than to state that they would not oppose a reduction under the

United States Sentencing Guidelines for acceptance of responsibility. McNamara swears that he

informed the Petitioner of the government’s position. (Affidavit, Doc. 157-1, PAGEID # 1396-

97). Perhaps most important, the United States Attorney has verified that the government declined

to engage in plea negotiations with the Petitioner:

       Mr. McNamara contacted me in the fall of 2017 to inquire about the possibility of
       a plea offer from the United States. I informed him that no plea offer would be
       extended given the facts and circumstances of his client’s case.

       More specifically, I told Mr. McNamara that the Government would not extend a
       plea offer to Deandre Forrest in this case because of the following factors: (1) he
       faced a mandatory minimum statutory sentence of ten years to life on Counts 1, 5,
       and 6, to be followed by a mandatory, consecutive term of five years to life on
       Count 8; (2) his applicable guideline sentencing range would be at or above the
       mandatory minimum sentencing terms I just described; and (3) we viewed him as
       a leader of the drug trafficking conspiracy alleged in Count 1 of the Indictment and
       were therefore unwilling to dismiss any of the charges against him.

       I did inform Mr. McNamara that, if his client wished to plead guilty to the
       indictment, without the benefit of a plea agreement, the Government would not
       oppose a 3-level reduction in his overall offense level under Section 3E1.1 of the
       Sentencing Guidelines for his timely acceptance of responsibility. But I reiterated
       that this was the best we could do, and that no plea offer would be extended.

(Affidavit of David M. DeVillers, Doc. 157-2, PAGEID # 1401–02).

       Where “the Government exercises its discretion not to bargain for a guilty plea, no

constitutional question is presented.” Rodriguez-Penton v. United States, 905 F.3d 481, 489 (6th

Cir. 2018). A criminal defendant has no constitutional right to plea bargain. Carter v. United

States, Nos. 1:09-CR-103-HSM-SKL-1, 1:14-CV-285-HSM, 2018 WL 1387065, at *10 (E.D.

                                                 6
Case: 2:17-cr-00158-JLG-KAJ Doc #: 192 Filed: 04/16/21 Page: 7 of 26 PAGEID #: 1724




Tenn. Mar. 19, 2018) (citing Weatherford v. Bursey, 429 U.S. 545, 561 (1977); United States v.

Martin, 516 F. App’x 433, 443 (6th Cir. 2013)). “Accordingly, counsel cannot be deemed deficient

for not having obtained a plea bargain when there is no evidence the government was amenable to

negotiate or that a plea deal ever was offered.” Id. Thus, the record does not indicate that defense

counsel unconstitutionally failed to engage in plea negotiations or advise Petitioner about a plea

offer. Nothing in the record supports Petitioner’s allegation that his attorney’s actions or inactions

in any way contributed to the lack of a plea offer from the government. To the contrary, the

evidence shows that the government had no appetite to negotiate with Petitioner, and Petitioner

has failed to establish the ineffective assistance of counsel on this basis.

       Failure to File a Motion to Suppress: Petitioner next asserts that his attorney violated his

constitutional rights by not moving to suppress evidence obtained from a search warrant, including

the video recording from Petitioner’s security camera; an audio phone recording of Petitioner’s

phone conversation from the jail; and evidence seized from an incapacitated person, i.e., co-

defendant Antoine Young. (Doc. 152, PAGEID # 1350).

       Petitioner first argues that the affidavit supporting the search warrant was insufficient

because Detective Gauthney prepared it on July 22, 2015, regarding illegal acts alleged to have

occurred in June 2017. (Reply, Doc. 165, PAGEID # 1486; Supplemental Brief, Doc. 178,

PAGEID # 1553–56). Petitioner refers to a digital signature date of July 22, 2015. (Supplemental

Brief, Doc. 178, PAGEID # 1553–55). He additionally complains that the affidavit for the warrant

did not include the weight or purity of the cocaine or the amount of city funds used by the

confidential informant to purchase drugs. (Id., PAGEID # 1557). Last, Petitioner argues that the

warrant is invalid because it did not establish a conspiracy. (Id., PAGEID # 1557–58). Where a

criminal defendant asserts the ineffective assistance of counsel based upon his attorney’s failure



                                                  7
Case: 2:17-cr-00158-JLG-KAJ Doc #: 192 Filed: 04/16/21 Page: 8 of 26 PAGEID #: 1725




to litigate a Fourth Amendment claim, he must show that the Fourth Amendment claim would

have been meritorious and that there is a reasonable probability that the verdict would have been

different absent the excludable evidence in order to demonstrate prejudice. Ray v. United States,

721 F.3d 758, 762 (6th Cir. 2013) (citing Kimmelman v. Morrison, 477 U.S. 365, 375 (1996)).

The Fourth Amendment requires the existence of probable cause for a search warrant to issue.”

United States v. Helton, 314 F.3d 812, 819 (6th Cir. 2003) (citing U.S. Const. amend. IV: “No

Warrants shall issue, but upon probable cause, supported by Oath or affirmation, and particularly

describing the place to be searched, and the persons or things to be seized.”); see also United States

v. Allen, 211 F.3d 970, 979 (6th Cir. 2000) (en banc) (Clay, J., dissenting) (“[T]he requirement

that a warrant be supported by specific evidence of criminal activity before being issued is deeply

rooted in our history.”); United States v. Weaver, 99 F.3d 1372, 1377 (6th Cir. 1998) (elaborating

that “the affidavit presented must contain adequate supporting facts about the underlying

circumstances to show that probable cause exists for the issuance of the warrant”).

       “Probable cause is defined as reasonable grounds for belief, supported by less than
       prima facie proof but more than mere suspicion,” United States v. Bennett, 905 F.2d
       931, 934 (6th Cir. 1990), and is found to exist when there is “a ‘fair probability’
       that evidence of a crime will be located on the premises of the proposed search.”
       United States v. Jenkins, 396 F.3d 751, 760 (6th Cir. 2005) (quoting United States
       v. Bowling, 900 F.2d 926, 930 (6th Cir. 1990)).

United States v. Jackson, 470 F.3d 299, 306 (6th Cir. 2006).

       The record shows that the search warrant and affidavit in support were signed and filed in

June 2017. (Doc. 157-3, PAGEID # 1403–08). Nothing in the record supports Petitioner’s

assertion that the warrant and Affidavit in Support was written and signed two years earlier. To

the contrary, the Affidavit in Support states:

       On a day in the second week of June, 2017 Criminal Intelligence Unit detectives
       observed the C/I enter 1197 S. 22nd St. to buy crack-cocaine. The C/I stated he/she
       gave a male black, named Deandra “Waka” Forrest a specific amount of official

                                                  8
Case: 2:17-cr-00158-JLG-KAJ Doc #: 192 Filed: 04/16/21 Page: 9 of 26 PAGEID #: 1726




       city funds and in return he/she received a large amount of crack-cocaine. The C/I
       exited the location met, [sic] with Detective Gauthney and immediately surrendered
       the crack cocaine. Detective Gauthney field tested the suspected crack-cocaine and
       it did test positive for cocaine.

(Affidavit in Support of Warrant to Search, Doc. 178-1, PAGEID # 1570). So, this first argument

has no factual support.

       Additionally, Police did not have to allege or prove any conspiracy or include the weight

of the “large amount of crack-cocaine” (see id.) purchased by the confidential informant or specify

the dollar amount of city funds used to purchase the drugs to establish probable cause. See, e.g.,

United States v. Pinson, 321 F.3d 558, 564 (6th Cir. 2003) (holding that affidavit that describes

how police had observed confidential informant purchase dugs from house within last 72 hours

was sufficient); Jackson, 470 F.3d at 307-08 (police observations of controlled buy by confidential

informant sufficient to establish probable cause for warrant). In short, the record does not reflect

a potentially viable basis to challenge the validity of the search warrant or potentially meritorious

grounds on which defense counsel could have sought exclusion of the audiotape of Petitioner’s

jail phone conversation or seizure of drugs from Antoine Young. A liberal construction of the

pleadings does not require this Court to scour the record or conjure allegations on Petitioner’s

behalf. Roman-Oliver v Joyner, No.7:19-CV-50-REW, 2019 WL 6696417, at *4 (E.D. Ky. Dec.

9, 2019) (quoting Martin v. Overton, 391 F.3d 710, 714 (6th Cir. 2004); citing Purnell v. United

States, 496 F. App’x 596, 601 (6th Cir. 2012)().

       Further, and contrary to Petitioner’s allegation here, the search warrant authorized the

seizure of the video recording on Petitioner’s security camera located at the identified premises.

(See Doc. 157-3, PAGEID # 1403–06). Defense counsel objected to the admission of the recording

of Petitioner’s jail telephone conversation with Antoine Young as unauthenticated and




                                                   9
Case: 2:17-cr-00158-JLG-KAJ Doc #: 192 Filed: 04/16/21 Page: 10 of 26 PAGEID #: 1727




 inadmissible hearsay. (See Doc. 157-1, PAGEID # 1397). The Court overruled that objection.

 (Transcript, Doc. 113, PAGEID # 1018). So this argument, too, has no merit.

        Conceding Guilt: Petitioner next claims that his counsel unconstitutionally conceded his

 guilt on Counts 2, 3, and 4 over his express objections. (Doc. 152 at 18, ¶ 9). The Court conducted

 an evidentiary hearing on this claim in order to resolve the underlying factual dispute. (Order,

 Doc. 167). To aid Petitioner, the Court appointed counsel to represent him at the hearing. (Id.,

 PAGEID # 1515).

                        a.     The Evidence

        Petitioner testified that he hired Attorney Dennis McNamara to represent him in this case.

 Petitioner and Attorney McNamara had a longstanding relationship—Attorney McNamara had

 successfully represented Petitioner in a jury trial in 2005—Petitioner was acquitted on federal drug

 trafficking charges. (Transcript, Doc. 191, PAGEID # 1637).

        In this case, Petitioner faced multiple charges. And, as explained, the government had no

 interest in making a deal. (Id., PAGEID # 1645; see Affidavit of David M. DeVillers, Doc. 157-2,

 PAGEID # 1401–02). Count 1 charged Petitioner with conspiracy to commit drug trafficking and

 carried a mandatory minimum term of ten years to life. (Id., PAGEID # 1640). Counts 2 through

 4 charged Petitioner with three individual sales of cocaine to an ATF confidential informant and

 carried a maximum term of twenty years each. (Id., PAGEID # 1640–41). Counts 5 and 6 charged

 Petitioner with the distribution and intent to distribute 280 or more grams of cocaine base and

 carried a punishment of ten years to life. (Id., PAGEID # 1641). Count 8 charged Petitioner with

 possession of a firearm in furtherance of a drug trafficking crime. It carried a five year minimum

 term on top of any other sentence(s) imposed. (Id.).




                                                 10
Case: 2:17-cr-00158-JLG-KAJ Doc #: 192 Filed: 04/16/21 Page: 11 of 26 PAGEID #: 1728




        Attorney McNamara filed a Notice of Appearance on July 28, 2017, and represented

 Petitioner at the arraignment where Petitioner entered a Not Guilty plea on all charges. (Docs. 25,

 26). Thereafter, in a letter to the Court, dated October 26, 2017, counsel indicated that Petitioner

 admitted his guilt on Counts 2, 3, and 4 and wanted to plead guilty and accept responsibility for

 those three sales of cocaine. Defense counsel requested a change of plea hearing on those charges,

 stating that Petitioner intended to continue his not guilty pleas and to proceed to trial on the

 remaining charges. (Docs. 41, 41-1, PAGEID # 95). Because of this letter, Court scheduled a

 hearing for November 3, 2017. During the hearing, it became clear that the government intended

 to introduce Petitioner’s guilty plea as proof of guilt on the conspiracy charge. (Transcript, Doc.

 46, PAGEID # 103). In other words, the government’s view was that Petitioner could not avoid

 the evidence of the three sales of cocaine by pleading guilty to Counts 2, 3, and 4.

        Despite defense counsel’s arguments to the contrary, the Court seemed to agree with the

 government. (Id., PAGEID # 103–04). So the Court inquired as to whether Petitioner understood

 that his guilty plea on Counts 2, 3, and 4 may be used against him at trial as proof of guilt of the

 conspiracy. (Id., PAGEID # 103–06).

        COURT: Mr. Forrest, do you understand that any statement that you may make in
        pleading guilty to Counts 2, 3, and 4 may be admissible against you at trial as proof
        of the conspiracy count?

        I see him shaking his head and looking at you, Mr. McNamara.

        MR. McNAMARA: He does not understand entirely

        COURT: Well, the Court has discretion to accept or reject an offer to plead guilty,
        and in this case I’m going to reject that offer.

 (Id., PAGEID # 106–07). Petitioner thus proceeded to trial on all of the charges against him.

        What happened next—and the for the rest of trial—is hotly disputed. Petitioner claims he

 immediately expressed his displeasure with counsel. After the guilty plea hearing, Petitioner says


                                                 11
Case: 2:17-cr-00158-JLG-KAJ Doc #: 192 Filed: 04/16/21 Page: 12 of 26 PAGEID #: 1729




 that he warned Attorney McNamara never to pull a “stunt” like that—or admit Petitioner’s guilt—

 again. (Transcript, Doc. 191, PAGEID # 1626). And Petitioner testified that he expressed this

 directive multiple times throughout trial. (See, e.g., id., PAGEID # 1627, 1635–36, 1656). What

 is more, Petitioner claims that Attorney McNamara never talked to him about conceding guilt:

 “That was never – and in any of the times he visited me to the end of the trial, we never talked

 about conceding nothing.” (Id., PAGEID # 1656). Petitioner did, however, concede that defense

 counsel met with him to discuss the prosecution’s witnesses; yet, Petitioner says that the proposed

 defense strategy of conceding guilt to Counts 2, 3, and 4 was never discussed. (Id., PAGEID #

 1628–29; 1630).

         Petitioner further testified that he thought that his attorney would follow his instructions

 and he was “surprised” and “devastated” when defense counsel conceded Petitioner’s guilt on

 Counts 2, 3, and 4 during opening statement. (Id., PAGEID # 1631). And Petitioner says he also

 communicated his wishes in writing. (Id., PAGEID # 1630). Petitioner testified that, immediately

 after jury selection, he wrote Attorney McNamara a note, stating his innocence. (Id.). And he

 wrote another note, telling his attorney to “stop saying I’m guilty.” (Id., PAGEID # 1631).

 Petitioner claims that when he gave Attorney McNamara this second note, he looked at it and

 handed it back. Petitioner said nothing more about it. (Id., PAGEID # 1633). Petitioner was angry

 and later asked his attorney why he admitted guilt against Petitioner’s explicit instructions. (Id.,

 PAGEID # 1634–35). Petitioner claims he got no direct response—Attorney McNamara simply

 told Petitioner that he did his best. (Id.).

         During cross-examination, Petitioner admitted that he said nothing to the Court and never

 requested to speak to the District Judge about not conceding guilt—or his dissatisfaction with

 counsel. He testified that he did not know that was an option. (Id., PAGEID # 1651–55).



                                                 12
Case: 2:17-cr-00158-JLG-KAJ Doc #: 192 Filed: 04/16/21 Page: 13 of 26 PAGEID #: 1730




 Petitioner did not recall how often Attorney McNamara had visited him in jail during his

 representation. (Id., PAGEID # 1642). He did remember that Attorney McNamara sent him letters

 and discovery but claimed that the letters were never discussed. (Id.). Petitioner did recall

 receiving a letter from counsel indicating that Petitioner would be pleading guilty to Counts 2, 3,

 and 4. (Id., PAGEID # 1645–46). Petitioner says he would have considered pleading guilty to

 those charges—even though he later told his attorney not to admit anything—because of the

 shorter sentence involved. (Id., PAGEID # 1645). Petitioner did not remember whether he met

 with defense counsel prior to the scheduled guilty plea hearing on those charges—but defense

 counsel never advised Petitioner about the consequences of a guilty plea. (Id., PAGEID # 1623,

 1645). Likewise, Petitioner testified that defense counsel did not discuss with Petitioner the letter

 he wrote about entering a guilty plea or the reason he recommended Petitioner enter a guilty plea

 to Counts 2, 3, and 4. (Id., PAGEID # 1646). Petitioner says that he did not know—and his

 attorney did not tell him—that those charges could be used to prove the underlying conspiracy

 charged. (Id., PAGEID # 1624). Most importantly, Petitioner testified that he never agreed to

 plead guilty to any of the charges against him. (Id.). “[N]ever, never was I taking a plea. . . . I

 never got offered a plea, so I was going to trial, period.” (Id., PAGEID # 1656). “I never wanted

 to plead guilty.” (Id., PAGEID # 1657).

        Petitioner also testified that he wanted to fire Attorney McNamara after the November 3,

 2017 hearing, but he had already paid Attorney McNamara and had no money to hire a new

 attorney. (Id., PAGEID # 1647, 1649, 1658). Yet, after he was found guilty on all counts,

 Petitioner did fire Attorney McNamara and hired Attorney Roger Soroka to represent him at

 sentencing. (Id., PAGEID # 1635).




                                                  13
Case: 2:17-cr-00158-JLG-KAJ Doc #: 192 Filed: 04/16/21 Page: 14 of 26 PAGEID #: 1731




        Unsurprisingly, Attorney McNamara recalls things very differently.            He testified to

 communicating regularly with Petitioner from the date of Petitioner’s arrest in July or August

 2017, until Petitioner discharged him sometime in January 2018. (Id., PAGEID # 1664). And jail

 records show that Attorney McNamara met with the Petitioner eighteen times during this period.

 (Id., PAGEID # 1689). During these meetings, Attorney McNamara says that discovery and trial

 strategy were discussed. (Id., PAGEID # 1690). More specifically, Attorney McNamara testified

 that he discussed the videos the government had of Petitioner selling crack cocaine to a confidential

 informant and a video of Petitioner’s co-defendant, Antoine Young, coming and going from the

 house. (Id., PAGEID # 1692–93). It was Attorney McNamara’s opinion that Petitioner had no

 chance of an acquittal on Counts 2, 3, and 4, but a good chance of winning at trial on the remaining

 charges. (Id., PAGEID # 1694–95).

        He testified that he spoke with Petitioner about the guilty plea hearing and the proposed

 guilty plea to Counts 2, 3, and 4 both before and after the hearing. (Id., PAGEID # 1665). And,

 says, Attorney McNamara, Petitioner never expressed an unwillingness to admitting guilt on

 Counts 2, 3, and 4. (Id., PAGEID # 1666). Attorney McNamara advised Petitioner that they would

 concede his guilt on those charges at trial. (Id.). They talked about it several times, even before

 they tried to do it formally. (Id.). They also discussed the reasons for the Court’s refusal to accept

 the guilty plea on those charges prior to trial and what that meant going forward. (Id.). In fact,

 Attorney McNamara testified that they discussed it multiple times. (Id., PAGEID # 1668–69).

        We talked about the fact that the evidence on the three – police called them
        controlled buys – was very strong and about the fact that he had virtually no chance
        at all to win on those, but we thought he did on the conspiracy charge and the charge
        involving a half kilo of crack cocaine. The three sales. . . would have been a much
        less serious offense and much less serious penalty.

        We talked about the fact that if he denied through me, he didn’t testify, but if he
        denied things that were obvious, the jury would be less likely to believe him in

                                                  14
Case: 2:17-cr-00158-JLG-KAJ Doc #: 192 Filed: 04/16/21 Page: 15 of 26 PAGEID #: 1732




        denying things where he had a very strong argument that he didn’t know what this
        Mr. Young was doing. And it was primarily a matter of coming across as sincere,
        we’re accountable for what we did, not for what we didn’t do, that kind of thing.

 (Id., PAGEID # 1669–70).

        In further describing the strategy, Attorney McNamara testified that “[w]e were trying to

 separate things he was responsible for and things he was not.” (Id., PAGEID # 1670). McNamara

 told Petitioner that it would be the defense strategy that the charges were unrelated—that Petitioner

 could sell cocaine but not be partners with anybody, or a co-conspirator with anybody. They also

 discussed denial and disassociation from being the resident, owner, or occupant of the apartment.

 (Id., PAGEID # 1672). “I told him that a jury wasn’t going to believe him on his denial of the half

 kilo if they think he’s a liar about the others.” (Id., PAGEID # 1695).

        We were denying that it was his apartment. He didn’t rent it, wasn’t in his name,
        he didn’t pay the rent, maybe once in a year or two. We were denying that he had
        any knowledge of the guns that were found. We were denying that it was his 28,000
        or whatever the number or amount of cash was that they found. We were denying
        that he was responsible for. . . they found a couple of ounces of cocaine in the
        kitchen. They found a few grams on a guy named Dabney who was just hanging
        out doing drugs. And, most importantly, they found half a kilo in Mr. Young’s car
        as he drove away. And those were things we were denying all of, and if. . . we lost
        credibility before the jury by also denying fairly obvious things, our chances would
        go down significantly.

 (Id., PAGEID # 1695–96).

        Attorney McNamara testified that he discussed this strategy with Petitioner. (Id., PAGEID

 # 1696). His intent was to have Petitioner plead guilty prior to trial so that Petitioner could obtain

 a reduction in his recommended sentence under the United States Sentencing Guidelines for

 acceptance of responsibility. (Id., PAGEID # 1674). To that end, Attorney McNamara met with

 Petitioner prior to the scheduled guilty plea hearing and discussed with Petitioner what he thought

 Petitioner should do and why and discussed what would happen at the hearing. (Id., PAGEID #


                                                  15
Case: 2:17-cr-00158-JLG-KAJ Doc #: 192 Filed: 04/16/21 Page: 16 of 26 PAGEID #: 1733




 1697–98). Petitioner understood the strategy of conceding guilt on Counts 2, 3, and 4, and had no

 problem with it. (Id., PAGEID # 1675). “[I]t was my impression he understood very well exactly

 what we were doing and why we were doing it.” (Id., PAGEID # 1676). Attorney McNamara met

 with Petitioner four times after the arraignment and prior to trial to discuss the upcoming trial.

 (Id., PAGEID # 1701). He did not recall receiving any notes from the Petitioner during trial or at

 any other time instructing him to stop admitting Petitioner’s guilt on Counts 2, 3, and 4. (Id.,

 PAGEID # 1679). But if he had written something like that, Attorney McNamara testified that he

 would have remembered. (Id.). Attorney McNamara testified that Petitioner never objected to

 conceding guilt on Counts 2, 3, and 4. (Id., PAGEID # 1702–05).

        Consistent with Attorney McNamara’s testimony at the evidentiary hearing, the record

 shows that counsel argued at trial that Petitioner did not live at 1197 South 22nd Street, but

 Petitioner (and many others) frequented the location, buying and selling illegal drugs, drinking

 rum, and playing video games.        (Transcript, Doc. 110, PAGEID # 624–25).           Petitioner

 acknowledged that he had sold cocaine to Williams three times (Id., PAGEID # 626), but denied

 any involvement in a drug conspiracy, the cocaine found in Young’s car, or the firearms or other

 evidence seized by police from the house on 22nd Street. (Id., PAGEID # 626–30; Transcript,

 Doc. 114, PAGEID # 1119–20). As discussed, the government had substantial evidence of

 Petitioner’s guilt on the three counts of distribution of cocaine to Williams including video

 recordings of the confidential informant purchasing cocaine from the Petitioner that were played

 for the jury at trial. (Doc. 110, PAGEID # 649–59; Doc. 114, PAGEID # 1093). In closing,

 defense counsel argued:


        Deandre Forrest is responsible for selling powder cocaine to an undercover ATF-
        paid informant three times. . . . Three sales. He did that. Those are Counts 2, 3,
        and 4 of the Indictment. They have not been contested. . . . There’s no dispute. He

                                                16
Case: 2:17-cr-00158-JLG-KAJ Doc #: 192 Filed: 04/16/21 Page: 17 of 26 PAGEID #: 1734




        will be held accountable and punished accordingly, appropriately, for the crimes
        that he committed.

        But accountability also means you don’t get punished for things you didn’t do. . .
        and he’s not responsible for the other four charges, Counts 1, 5, 6, and 8. There is
        no proof of those other charges.

 (Transcript, Doc. 114, PAGEID # 1119–20). He argued that Petitioner had acted alone. (Id.,

 PAGEID # 1123–24; 1133).

        Mr. Forrest did some bad things. He sold drugs three times. He’s going to be
        punished for it. He’s charged with way more bad things, which he didn’t do and
        for which there is no proof and for which he shouldn’t be punished for it.

 (Id., PAGEID # 1134).

                        b.      The Law

        A criminal defendant has a “protected autonomy right” under the Sixth Amendment “‘to

 make fundamental choices about his own defense,’” including whether to persist in maintaining

 his innocence even in the face of overwhelming evidence of his guilt.” United States v. Rosemond,

 958 F.3d 111, 120 (2nd Cir. 2020) (citing McCoy v. Louisiana, -- U.S. --, --, 138 S. Ct. 1508, 1511

 (2018) (footnote omitted). In other words, “[w]hen a client expressly asserts that the objective of

 ‘his defence’ is to maintain innocence of the charged criminal acts, his lawyer must abide by that

 objective and may not override it by conceding guilt.” McCoy, 138 S.Ct. at 1509 (emphasis in

 original) (quoting U.S. Const. amend. VI). Under these circumstances, counsel’s failure to defer

 to his client’s wish constitutes structural error not subject to harmless error analysis and requires

 the defendant’s conviction to be vacated. See United States v. Hashimi, 768 F. App’x 159, 162-

 63 (4th Cir. 2019) (citing McCoy, 138 S.Ct. at 1511). In McCoy, defense counsel conceded the

 defendant’s guilt during the guilt phase of a capital trial despite McCoy’s vociferous insistence

 that he did not engage in the charged acts and adamant objection to any admission of guilt. McCoy,

 138 S.Ct. at 1505.

                                                  17
Case: 2:17-cr-00158-JLG-KAJ Doc #: 192 Filed: 04/16/21 Page: 18 of 26 PAGEID #: 1735




        The Supreme Court’s treatment of the McCoy error contrasts with its treatment of
        a similar issue in Florida v. Nixon, 543 U.S. 175, 125 S.Ct. 551, 160 L.Ed.2d 565
        (2004). In Nixon, the Court held that a lawyer’s concession of guilt without the
        defendant’s “express consent” does not automatically constitute ineffective
        assistance of counsel. See 543 U.S. at 178, 125 S.Ct. 551. “[W]hen a defendant,
        informed by counsel, neither consents nor objects to the course counsel describes
        as the most promising means to avert a sentence of death, counsel is not
        automatically barred from pursuing that course.” Id. The defendant in Nixon was
        repeatedly informed of his attorney’s proposed strategy to concede guilt but refused
        to respond to inquiries from his lawyer or the court. See id. at 189, 125 S.Ct. 551.
        The difference in McCoy was that the defendant opposed his attorney’s assertion of
        guilt “at every opportunity, before and during trial, both in conference with his
        lawyer and in open court.” McCoy, 138 S. Ct. at 1509.

 United States v. Felicianosoto, 934 F.3d 783, 786-87 (8th Cir. 2019); see also Pennebaker v.

 Rewerts, No. 17-12196, 2020 WL 4284060, at *4 (E.D. Mich. July 27, 2020) (distinguishing

 McCoy from Nixon). Thus, the Supreme Court has recognized that, under certain circumstances,

 a defense attorney’s concession to a client’s guilt on a lesser charge at trial does not violate

 Strickland or require automatic reversal under the McCoy rule. See Simmons v. Huss, No. 2:18-

 cv-11984, 2019 WL 1746271, at *4 (E.D. Mich. Apr. 18, 2019) (citing Nixon, 543 U.S. at 187-88

 (2004) ).

        By candidly acknowledging the strength of the prosecutor’s case, an attorney can
        build credibility with the jury and possibly persuade the jury to focus on other
        factors important to the defendant. Yarborough v. Gentry, 540 U.S. 1, 9 (2003) (per
        curiam). An attorney “cannot be deemed ineffective for attempting to impress the
        jury with his candor and his unwillingness to engage in ‘a useless charade.’” Nixon,
        543 U.S. at 192 (citing United States v. Cronic, 466 U.S. 648, 656 n. 19 (1984)).
        Therefore, “[a] defense counsel’s concession that his client is guilty of a lesser
        included offense is a legitimate trial strategy that does not amount to the
        abandonment of the defendant or a failure by counsel to subject the prosecutor’s
        case to meaningful adversarial testing so as to amount to the denial of counsel.”
        Johnson v. Warren, 344 F. Supp. 2d 1081, 1095 (E.D. Mich. 2004) (Gadola, J.)
        (citing Haynes v. Cain, 298 F.3d 375, 381-82 (5th Cir. 2002); Lingar v. Bowersox,
        176 F.3d 453, 459 (8th Cir. 1999); Underwood v. Clark, 939 F.2d 473, 474 (7th
        Cir. 1991)); see also, Clozza v. Murray, 913 F.2d 1092, 1099 (4th Cir. 1990)
        (“[T]here is a distinction which can and must be drawn between . . . a tactical retreat
        and . . . a complete surrender.”).

 Id.

                                                  18
Case: 2:17-cr-00158-JLG-KAJ Doc #: 192 Filed: 04/16/21 Page: 19 of 26 PAGEID #: 1736




                        c.      Application

        The Court finds credible defense counsel’s testimony on key matters. First, the Court

 credits Attorney McNamara’s testimony that he repeatedly advised Petitioner of the trial strategy

 he intended to pursue on Petitioner’s behalf. Specifically, the Court believes that Attorney

 McNamara devised a strategy whereby Petitioner would concede guilt on the less serious charges

 in an attempt to avoid the more serious ones. The communications to Petitioner regarding the

 discovery in this matter and the eighteen jail visits with counsel bolster Attorney McNamara’s

 representations on this front. Further, the trial transcript shows that this strategy was pursued from

 start to finish.   Second, the Court credits Attorney McNamara’s testimony that Petitioner

 understood—but did not object—to this strategy. Particularly compelling was this part of Attorney

 McNamara’s testimony: “[I]t was my impression he understood very well exactly what we were

 doing and why we were doing it.” (Doc. 191, PAGEID # 1676). Given that counsel has known

 Petitioner since at least 2005, counsel’s impressions of Petitioner carry weight with this Court.

 (See Transcript, Doc. 191, PAGEID # 1637). Moreover, Attorney McNamara testified repeatedly

 that prior to the verdict, Petitioner never objected to the strategy. (See Transcript, Doc. 191,

 PAGEID # 1666; PAGEID # 1668–69; PAGEID # 1675; PAGEID # 1702–05).

        On the other side, nothing in the record—other than his own testimony—supports

 Petitioner’s assertion that he opposed counsel’s strategy or insisted on a defense of complete

 innocence. Two particular aspects of Petitioner’s testimony undermine his credibility. To start,

 he claims that he informed Attorney McNamara again and again of not wanting to concede guilt.

 Yet, he never informed the Court or otherwise attempted to stop the strategy counsel was so

 obviously pursuing. During the evidentiary hearing, the Undersigned had the opportunity to

 observe Petitioner and finds it unlikely that he would remain silent if his retained counsel was



                                                  19
Case: 2:17-cr-00158-JLG-KAJ Doc #: 192 Filed: 04/16/21 Page: 20 of 26 PAGEID #: 1737




 pursuing a strategy in contravention of his instructions. Additionally, Petitioner testified that he

 wanted to fire Attorney McNamara immediately after the November 3, 2017, hearing. Yet, he did

 not fire Attorney McNamara. Petitioner claims this was because he did not have the financial

 resources to hire another lawyer, but just two months later, he discharged Attorney McNamara and

 hired new counsel.        In sum, the record demonstrates that Petitioner did not object

 contemporaneously to counsel’s strategy to concede guilt on Counts 2, 3, and 4.

        The record instead reflects that, like the defendant in Nixon, Petitioner objected to counsel’s

 defense strategy only after the verdict. “As a result, this is not a case of structural error, as in

 McCoy, but rather, invokes Nixon’s analysis of ineffective assistance of counsel.” Pennebaker,

 2020 WL 4284060, at *4. Moreover, in view of the overwhelming evidence of Petitioner’s guilt

 on the three counts of distribution of cocaine, including videotaped evidence, and the lack of any

 plea offer from the government, defense counsel’s strategic decision to admit to Petitioner’s guilt

 on those charges constituted a reasonable defense, attempting to avoid a finding of guilt on the

 remaining, more serious charges. See id. at *5. Despite Petitioner’s argument to the contrary,

 counsel’s acknowledgement of Petitioner’s guilt on Counts 2, 3, and 4 did not amount to an

 admission of guilt on the remaining charges, and the jury instructions do not indicate otherwise.

 (Transcript, Doc. 114, PAGEID # 1160–67).

        In sum, Petitioner has failed to establish that he was denied the effective assistance of

 counsel when defense counsel conceded his guilt on Counts 2, 3, and 4.

        Other Trial Errors: Petitioner additionally contends that his trial attorney should have

 objected to erroneous jury instructions on the charge of conspiracy, for failure to include all of the

 elements of the offense. (Reply, Doc. 165, PAGEID # 1498). Petitioner maintains that the Court

 also improperly instructed the jury that it must find him guilty on the conspiracy charge if it found



                                                  20
Case: 2:17-cr-00158-JLG-KAJ Doc #: 192 Filed: 04/16/21 Page: 21 of 26 PAGEID #: 1738




 him guilty on any of the three counts of distribution of cocaine. (Id.). A review of the record

 shows that these assertions have no merit. (Transcript, Doc. 114, PAGEID # 1160–67).1

                2. Ineffective Assistance of Appellate Counsel

        In claim two, Petitioner also asserts that he was denied the effective assistance of appellate

 counsel because his attorney failed to raise on appeal an issue regarding a fatal variance of the

 evidence presented on the charge of conspiracy, erroneous jury instructions, structural error based

 on the ineffective assistance of trial counsel, and denial of due process on unspecified grounds.

 (Reply, Doc. 165, PAGEID # 1499).            According to the Petitioner, the evidence at trial

 unconstitutionally differed materially from the charges in the Indictment due to a lack of evidence

 indicating Petitioner’s involvement in a conspiracy. (Id., PAGEID # 1503–04). Petitioner also

 again maintains that the Court erroneously instructed the jury, that if it found him guilty of any of

 the charges set forth in Counts Two, Three, Four, or Five, it must find him guilty of the charge of

 conspiracy as charged in Count One. (Reply, Doc. 165, PAGEID # 1503).

        The Strickland test applies to this claim. Burger v. Kemp, 483 U.S. 776, 781–82 (1987).

 Counsel must provide reasonable professional judgment in presenting the appeal. Evitts v. Lucey,

 469 U.S. 387, 396–97 (1985). Still, an appellate attorney need not advance every argument urged

 by the appellant, regardless of the merit of that argument. Jones v. Barnes, 463 U.S. 745, 751–

 752 (1983). “‘[W]innowing out weaker arguments on appeal and focusing on’ those more likely

 to prevail, far from being evidence of incompetence, is the hallmark of effective appellate

 advocacy.” Smith v. Murray, 477 U.S. 527, 536 (1986) (quoting Jones v. Barnes, 463 U.S. at 751–

 52). In order to evaluate a claim of ineffective assistance of appellate counsel, a court must assess




 1
  Petitioner has withdrawn his claim that he was denied the effective assistance of counsel based
 on his attorney’s failure to subpoena defense witnesses. (Reply, Doc. 165, PAGEID # 1488).
                                                  21
Case: 2:17-cr-00158-JLG-KAJ Doc #: 192 Filed: 04/16/21 Page: 22 of 26 PAGEID #: 1739




 the strength of the claim that counsel failed to raise. Henness v. Bagley, 644 F.3d 308 (6th Cir.

 2011) (citing Wilson v. Parker, 515 F.3d 682, 707 (6th Cir. 2008)). Counsel’s failure to raise an

 issue on appeal amounts to ineffective assistance only if a reasonable probability exists that

 inclusion of the issue would have changed the result of the appeal. Id. If a reasonable probability

 exists that the defendant would have prevailed had the claim been raised on appeal, the court still

 must consider whether the claim’s merit was so compelling that the failure to raise it amounted to

 ineffective assistance of appellate counsel. Id. The Sixth Circuit has identified the following

 considerations that ought to be taken into account in determining whether counsel on direct appeal

 performed reasonably competently:

        1. Were the omitted issues “significant and obvious?”

        2. Was there arguably contrary authority on the omitted issues?

        3. Were the omitted issues clearly stronger than those presented?

        4. Were the omitted issues objected to at trial?

        5. Were the trial court's rulings subject to deference on appeal?

        6. Did appellate counsel testify in a collateral proceeding as to his appeal strategy
        and, if so, were the justifications reasonable?

        7. What was appellate counsel’s level of experience and expertise?

        8. Did the Petitioner and appellate counsel meet and go over possible issues?

        9. Is there evidence that counsel reviewed all the facts?

        10. Were the omitted issues dealt with in other assignments of error?

        11. Was the decision to omit an issue an unreasonable one which only an
        incompetent attorney would adopt?

 Mapes v. Coyle, 171 F.3d 408, 427–28 (6th Cir. 1999). “In order to succeed on a claim of

 ineffective assistance of appellate counsel, a petitioner must show errors so serious that counsel



                                                 22
Case: 2:17-cr-00158-JLG-KAJ Doc #: 192 Filed: 04/16/21 Page: 23 of 26 PAGEID #: 1740




 was scarcely functioning as counsel at all and that those errors undermine the reliability of the

 defendant’s convictions.” McMeans v. Brigano, 228 F.3d 674, 682 (6th Cir. 2000) (citing

 Strickland, 466 U.S. 689; Rust v. Zent, 17 F.3d 155, 161–62 (6th Cir. 1994)). Counsel’s failure to

 raise an issue on appeal is constitutionally ineffective only if there is a reasonable probability that

 inclusion of the issue would have changed the result of the appeal. McFarland v. Yukins, 356 F.3d

 688, 699 (6th Cir. 2004) (citing Greer v. Mitchell, 264 F.3d 663, 676 (6th Cir. 2001)). “Counsel’s

 performance is strongly presumed to be effective.” McFarland, (quoting Scott v. Mitchell, 209

 F.3d 854, 880 (6th Cir. 2000) (citing Strickland)). “To prevail on a claim of ineffective assistance

 of appellate counsel, a petitioner must show that appellate counsel ignored issues [which] are

 clearly stronger than those presented.” Webb v. Mitchell, 586 F.3d 383, 399 (6th Cir. 2009); Smith

 v. Robbins, 528 U.S. 259, 288 (2000) (quoting Gray v. Greer, 800 F.2d 644, 646 (7th Cir. 1986)).

 Petitioner has failed to meet this standard here.

        The record does not support Petitioner’s claim of a reversible variance between the

 evidence and the conspiracy charge. “A variance to the indictment occurs when the charging terms

 of the indictment are unchanged, but the evidence at trial proves facts materially different from

 those alleged in the indictment.” United States v. Olea-Coronado, 391 F. App’x 508, 509 (6th Cir.

 2010) (quoting United States v. Caver, 470 F.3d 220, 235 (6th Cir. 2006)). “In the conspiracy

 context, a fatal variance occurs only when ‘the evidence can reasonably be construed only as

 supporting a finding of multiple conspiracies [,]’ viewing the evidence ‘in the light most favorable

 to the government.’” Id. (citing United States v. Robinson, 547 F.3d 632, 642 (6th Cir. 2008)); see

 also United States v. Mize, 814 F.3d 401, 410 (6th Cir. 2016) (citations omitted). The evidence

 did not reflect the existence of more than one conspiracy.




                                                     23
Case: 2:17-cr-00158-JLG-KAJ Doc #: 192 Filed: 04/16/21 Page: 24 of 26 PAGEID #: 1741




        Moreover, as discussed, the record does not indicate that the Court issued improper jury

 instructions or that defense counsel committed structural error by acknowledging Petitioner’s guilt

 of selling cocaine to the confidential informant three times, particularly in view of the

 overwhelming evidence of guilt on those charges. In view of the facts presented, counsel’s

 decision to acknowledge Petitioner’s guilt on those charges constituted a reasonable trial strategy

 and did not prejudice the defendant. To the extent that Petitioner now asserts that the evidence

 was constitutionally insufficient to sustain his conviction on the conspiracy charged in Count One,

 the United States Court of Appeals for the Sixth Circuit has already rejected this argument. United

 States v. Forrest, 763 F. App’x at 567–69. Claim Two should be dismissed.

            C. Claim Three

        In his third claim, Petitioner asserts that he was denied due process based on procedural

 errors and the “accumulation of error.” (Motion to Vacate, Doc. 152, PAGEID # 1351). Aside

 from referring to a “variance of the conspiracy” (see id.), already discussed, Petitioner does not

 further clarify the basis for this claim. And,

        [a] petitioner [ ] bears the burden of articulating sufficient facts to state a viable
        claim for relief under § 2255. Vague and conclusory claims which are not
        substantiated by allegations of specific facts with some probability of verity are not
        enough to warrant relief. A § 2255 motion may be dismissed if it only makes
        conclusory statements without substantiating allegations of specific facts and fails
        to state a claim cognizable under § 2255. Green v. Wingo, 454 F.2d 52, 53 (6th Cir.
        1972); O’Malley v. United States, 285 F.2d 733, 735 (6th Cir. 1961).

 United States v. Noble, No. 1:14-cr-135, 2017 WL 626130, at *3 (N.D. Ohio Feb. 15, 2017); see

 also Kidd v. United States, Nos. 1:12-cv-358, 1:10-cr-114, 2013 WL 6795977, at *1 (E.D. Tenn.

 Dec. 20, 2013) (claim that is difficult to decipher and without factual support violates Rule 2(b) of

 the Rules Governing Section 2255 Proceedings in the United States District Court, and subject to

 dismissal on that basis). These are the circumstances here.



                                                  24
Case: 2:17-cr-00158-JLG-KAJ Doc #: 192 Filed: 04/16/21 Page: 25 of 26 PAGEID #: 1742




          What is more, “[t]o prevail under cumulative-error analysis, a defendant ‘must show that

 the combined effect of individually harmless errors was so prejudicial as to render his trial

 fundamentally unfair.’” United States v. Underwood, 859 F.3d 386, 395 (6th Cir. 2017) (quoting

 United States v. Warman, 578 F.3d 320, 349 n.4 (6th Cir. 2009) (citation omitted)). “Because

 cumulative error analysis examines only actual errors, ‘the accumulation of non-errors cannot

 collectively amount to a violation of due process.’” Id. (quoting Campbell v. United States, 364

 F.3d 727, 736 (6th Cir. 2004) (internal quotation and citation omitted). The record does not

 indicate any accumulation of error warrants relief here.

             D. Supplemental Claims

          While the Court was working to resolve Petitioner’s initial motion to vacate, he filed a

 Second Supplemental Brief in Support in which he raises seven new claims for relief. (Doc. 182).

 The best read of this motion is that it is a motion to amend. Respondent is DIRECTED to file a

 Response to the Second Supplemental Brief that complies with the Rules Governing 2255 Cases

 in the United States District Courts, including a response as to whether Petitioner’s claims may be

 time-barred under the provision of § 2255(f), within twenty-one (21) days. Petitioner may file a

 Reply within fourteen (14) days thereafter.

    IV.      DISPOSITION

          For the foregoing reasons, it is RECOMMENDED that Claims One, Two, and Three be

 DISMISSED. Additionally, Respondent is DIRECTED to file a Response to the Second

 Supplemental Brief within twenty-one (21) days. Petitioner may file a Reply within fourteen (14)

 days thereafter. Finally, appointed counsel, Jordan M. Baumann, has fulfilled her obligations, and

 the Clerk is DIRECTED to terminate her representation.




                                                 25
Case: 2:17-cr-00158-JLG-KAJ Doc #: 192 Filed: 04/16/21 Page: 26 of 26 PAGEID #: 1743




                                     Procedure on Objections

        If any party objects to this Report and Recommendation, that party may, within fourteen

 days of the date of this Report, file and serve on all parties written objections to those specific

 proposed findings or recommendations to which objection is made, together with supporting

 authority for the objection(s). A judge of this Court shall make a de novo determination of those

 portions of the report or specified proposed findings or recommendations to which objection is

 made. Upon proper objections, a judge of this Court may accept, reject, or modify, in whole or in

 part, the findings or recommendations made herein, may receive further evidence or may recommit

 this matter to the magistrate judge with instructions. 28 U.S.C. § 636(b)(1).

        The parties are specifically advised that failure to object to the Report and

 Recommendation will result in a waiver of the right to have the district judge review the Report

 and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

 the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

        The parties are further advised that, if they intend to file an appeal of any adverse decision,

 they may submit arguments in any objections filed, regarding whether a certificate of appealability

 should issue.

                                        s/Kimberly A. Jolson
 Date: April 16, 2021                   KIMBERLY A. JOLSON
                                        UNITED STATES MAGISTRATE JUDGE




                                                  26
